department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number release number release date date date significant index numbers legend w x y z dear ------------------ we have considered your ruling_request dated date as modified and supplemented by subsequent correspondence in which you requested a ruling regarding the income_tax consequences attendant to the sale of certain real_property you are exempt from federal_income_tax under sec_501 of the code as a social_club described in sec_501 you owned w when the property was originally purchased in the early years you offered a wide variety of activities to your members including equestrian events shooting sports golfing swimming tennis and a club house the northwest portion of the original property provided large flat surfaces for equestrian events and housed large stables two polo fields show grounds and riding rings through the exercise of the government’s right of eminent_domain your property has been reduced in size to x acres located on this property is a club house swimming pool tennis courts and golf course you state that there will be two sale transactions a and b sale a this transaction involves a y acre parcel plus a small buffer zone bordered by a road power lines and another parcel of land that you own this land was originally used for equestrian events including bridle paths and drag hunts shooting sports cross country skiing overflow parking and employee housing until the government exercising its right of eminent_domain purchased a large portion of this property to construct an interstate highway after the highway was built the property was no longer used for equestrian events the property was affected by eminent_domain a second time when the utility company purchased land for power generating lines during this time the property was used for shooting sports cross country skiing overflow parking and employee housing the city further restricted your activities by revoking your permit for shooting sports because of new stricter noise restraints imposed by the county you closed your facilities for shooting sports currently the property is used for cross country skiing overflow parking and employee housing there are two homes on this parcel no other structures exist the homes are occupied by your executive chef and building maintenance supervisor for your convenience these employees are required to live on the site and occupy these homes they do not pay rent at no point in your history have these homes been rented to either members or nonmembers you have received an offer to purchase the land from a housing developer you would retain approval of design and landscaping plan upfront prior to closing sale b this transaction involves a z acre parcel bordered by a state road interstate highway and two other parcels that you own you state that your members use this area for cross country skiing this parcel contains the sod farm greenhouse equipment storage area and the home occupied by the golf course superintendent the sod is used to repair the golf course and the greenhouse produces flowers and greenery for the clubhouse neither facility provides items for sale you state that the golf course superintendent’s home is adjacent to the equipment storage area the home has never been rented to either members or nonmembers you intend to use the proceeds from sale a and sale b to improve your golf course and clubhouse you also plan to build an activity center that would contain an area for paddle tennis indoor driving ranges exercise areas and children’s activity center as well as for electric cart storage you have requested the following rulings the planned sale of the x and y acres will not adversely affect your exempt status under sec_501 of the code under sec_512 of the internal_revenue_code the gain shall not be recognized as a result of the sale of such property sec_501 of the code generally provides an exemption from federal_income_tax for any organization described in sec_501 sec_501 provides that an organization_exempt_from_taxation under sec_501 shall be subject_to the unrelated_business_income_tax under sec_511 sec_501 provides that organizations organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder are exempt from federal_income_tax sec_1_501_c_7_-1 of the income_tax regulations provides that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 however an incidental sale of property will not deprive each club of its exemption revrul_69_232 1969_1_cb_154 provides that even though a profit is realized the sale of property will not cause a social_club to lose its exemption provided the sale is incidental in that it does not represent a departure from the club’s exempt purposes all of the facts and circumstances of a sale will be considered in determining the club’s primary purpose in making the sale including the purpose of the club in purchasing the property the use the club makes of the property the reasons for the sale and the method used in making the sale situation of revrul_69_232 provides that where a social_club subdivides land into building lots makes improvements to the lots and sells the lots for a substantial profit over a period of years when it could have sold the property in a single unit the sale of the property is not an incidental sale situation of revrul_69_232 provides that where a social_club sells all of its recreational use property to developers at a profit and uses the proceeds to purchase more modern facilities in a location that is more desireable to its members the sale is incidental within the meaning of the income_tax regulations your club’s proposed property sale is similar to the sale of a social club’s clubhouse or similar facility the acreage that you intend to sell is part of property acquired in order to provide recreational facilities for your club’s members and your purpose in selling it is to pay for renovations and improvements to your recreational facilities you do not intend to subdivide the property make improvements to it or otherwise prepare it for sale therefore your proposed sale of y and z acres will be an incidental sale of property that will not be a departure from your club’s exempt purposes and will not jeopardize your exempt status under sec_501 and sec_501 of the code sec_511 of the code imposes a tax on the unrelated_business_taxable_income of among others organizations described in sec_501 of the code sec_512 of the code provides in part that in the case of organizations described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less allowable deductions both computed in accordance with certain modifications contained in sec_512 sec_512 of the code provides that if a sec_501 organization sells property used directly in the performance of its exempt_function and within a period beginning one year before the date of such sale and ending three years after such date other_property is purchased and used by such organization directly in the performance of its exempt_function gain if any from such sale shall be recognized only to the extent that such organization’s sales_price of the old property exceeds the organization’s cost of purchasing the other_property where a social_club sells its clubhouse and uses the entire proceeds to build or purchase a larger clubhouse the gain on the sale will not be taxed if the proceeds are reinvested in the new clubhouse within three years the senate_finance_committee report provides an example of a sale and purchase where application of sec_512 of the code would be considered appropriate s rept 1969_3_cb_423 in 84_tc_756 the tax_court held that sec_512 of the code does not require the purchase of property that is of like_kind or use to the property sold and that expenditures_for golf carts land improvements and other items were qualifying purchases of other_property for purposes of that section in 980_f2d_1409 11th cir expenditures made for the construction of a tennis center and the renovation of a clubhouse were deemed to be purchases of other_property for purposes of sec_512 of the code the x and y acres that you propose to sell have been used directly in your exempt_function since their acquisition you intend to use the proceeds from the sale of x and y acres to pay for renovations and improvements to your recreational facilities therefore the proceeds from the sale of the properties will be deemed to be used for the purchase of other_property used directly in the performance of your c exempt_function for purposes of sec_512 of the code accordingly we rule as follows the planned sale of the x and y acres will not adversely affect your exempt status under sec_501 of the code under sec_512 of the internal_revenue_code the gain shall not be recognized as a result of the sale of such property this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described please keep a copy of this ruling in your organization’s permanent records this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice robert c harper jr manager exempt_organizations technical group sincerely
